 WESTSIDE MARKET OWNERSASSOCIATION1673The Union was on September 30, 1958, and at all times thereafter has been,and now is,the exclusive representative of all employees in the aforesaid unit4 By refusing to bargain with the Union on and after October 1, 1958, and byitsunilateral action in granting economic benefits to its employees after said date,the Respondent has engaged in unfair labor practices within the meaning of Section8(a) (5) and(1) of the Act5By interfering with, restraining,and coercing its employees.in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a),(l) of the Act6The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the ActA[Recommendations omitted from publication 7Westside Market Owners Association;Sam Wong,Jim Wong,Roy Wong and Ben Sum,Individually and as Co-Partnersd/b/a California Market; G. R Bailey and Lee R. Baiza, In-dividually and as Co-Partners d/b/a Coalinga Market; F. A.Mottle, V.J.Motte,B Motte and J. Motte,Individually andas Co-Partners d/b/a B M FoodMarket;WilliamH.Blalockand Mary H.Blalock, Individually and as Co-Partners d/b/aCorner Market,and State Market of Coalinga, Inc.andRe-tailClerksUnion,Local 1288,Retail Clerks InternationalAssociation,AFL-CIO andCentralValley MarketEmployeesAssociation,Party tothe Contract.Case No A0--S Jainru-ary 15, 1960ADVISORY OPINIONA petition has been filed by Retail Clerks International Association,AFL-CIO, Local 1288, herein called the Union, praying for an ad-visory opinion by the Board as to whether it would assert jurisdictionover the operations of State Market of Coalinga, California Market,Corner Market, B M Food Market, and Coalinga Market, hereincollectively called RespondentsSaid petition in relevant part allegesthat1There is now pending before the Superior Court of the State ofCalifornia a suit numbered 105,598 in which State Market of Coalinga(herein called State Market) and California Market are plaintiffsand the Union and others are defendants2 Said action is the second suit brought by the same plaintiffsagainst the same defendants in a California State court arismg outof the same labor disputeThe first suit, brought in the FresnoCounty Superior Court, was dismissed by the court "on the groundthat exclusive jurisdiction was vested in the National Labor RelationsBoard "3The National Labor Relations Board , assumed jurisdiction oftwo prior unfair labor practice charges arising out of the instantdispute, but they are no longer pending before the Board as a result126 NLRB No 29 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a settlement agreement disposing of said charges.Those casesare numbered 20-CA-1647 and 20-CC-172.4.On August 13, 1959, the Union filed a charge with the Board's20th Regional Office against Respondents herein, and "this chargeis now pending before the General Counsel on submission from theRegional Director."5.Respondents "admit that they are members of the WestsideMarket Owners Association, a multi-employer association, throughwhich the said [Respondents] guide their labor relations policies,and thereby [the Union] contends that the commerce figures appli-cable are the total figures of the association."6.In the first State court action Respondents submitted the fol-lowing commerce data :GrosssalesAfaantEstablishmentin 1958Edward Young --------- State Market of Coalinga____ $622,103.95Sam Wong_____________ California Market__________ 642, 652.90William H. Blalock----- CornerMarket_____________ 326, 346.88F. A. Motte_____________ B M Food Market__________ 392,372. 54G. R. Bailey ------------ CoalingaMarket___________258, 002.91A response dated December 14, 1959, was mailed to the Board's20th Regional Office by Ted R. Frame, as attorney for Respondents.It has been transmitted to the Board by said Regional Office. Saidresponse in substance alleges that :7.The California court denied the Union's motion and demurrersto dismiss the complaint based on lack of jurisdiction, and has issueda temporary restraining order and a preliminary injunction.8.Cases numbered 20-CA-1647 and 20-CC-172 are moot.9.If the August 13, 1959, charge refers to Case No. 20-CA-1692,"it is not proper" because it has not yet been disposed of by theGeneral Counsel.10.The Union has not availed itself of or exhausted its proceduralrights under California law to attack the jurisdiction of the Statecourt; and in any event, the Board's assumption of jurisdiction doesnot, under California Supreme Court decisions, deprive Californiacourts of jurisdiction."The question is whether or not there is aconflict."Thereafter, by letter dated December 24, 1959, said Ted R. Framesent a letter to the Board "enclosing for your attention a copy of acomplaint which has been issued by the 20th Region, together withmy answer thereto."The complaint enclosed in said letter was aconsolidated complaint in Cases Nos. 20-CA-1647 and 20-CA-1692.11.Said complaint alleged, among other things, that "II(A)[Westside Market Owners Association], an unincorporated associa-tion ... located at ... Coalinga, California, is an employer asso-ciationwhich has its members ... California Market, Coalinga WESTSIDE MARKET OWNERS ASSOCIATION169Market, B M Food Market, Corner Market, and State Market, whichoperate retail grocery stores and meat markets at Coalinga, Cali-fornia:Among its functions [Westside Market Owners Association]bargains collectively on behalf of said employer members with labororganizations.During the year 1958, the gross volume of businessof said employer members was by value in excess of $500,000.Duringthe same period, said employer members, in the course and conduct oftheir operations purchased and received groceries valued in excess of$100,000 from United Grocers, Ltd., and other suppliers located withinthe State of California, of which, groceries valued in excess of $50,000was received by United Grocers, Ltd., and said other suppliers, ininterstate commerce directly from States other than the State ofCalifornia."12.The answer to said complaint is signed by Ted R. Frame ascounsel for Westside Market Owners Association, California Market,CoalingaMarket, B M Food Market, Corner Market, and StateMarket.Said answer in pertinent part "admit[s] the allegations ofparagraph II (A) of the complaint except that respondents have noknowledge of whether groceries valued in excess of $50,000.00 `wasreceived by United Grocers, Ltd., and said other suppliers, in inter-state commerce directly from States other than the State of Califor-nia,' and upon such grounds deny said allegation.Respondents denythat they were or are engaged in commerce as is alleged in paragraphII (B) of the complaint."On the basis of the above, the Board is of the opinion that :1.Respondents are engaged in the business of operating retailgrocery stores and meat markets.2.Respondents are members of Westside Market Owners Associa-tion, an employer association which bargains collectively on behalfof its employer members with labor organizations.3.The Board's current standard for exercising jurisdiction over aretail enterprise which falls within its statutory jurisdiction is "agross volume of business of at least $500,000 per annum."CarolinaSupplies and Cement Co.,122 NLRB 88. In such instances "someproof must be made oflegaljurisdiction," that is, that the employerinvolved is engaged in commerce or that his operations affect com-merce within the meaning of Section 2(6) and (7) of the NationalLabor Relations Act, as amended, in addition to a showing that therelevant gross volume test has been satisfied.Catalina Island Sight-seeing Lines,124 NLRB 813. Although evidence has been receivedthat the Respondents' operations are subject to the Board's legal orstatutory jurisdiction, it has been denied by Respondents.4.Respondents are members of a multiemployer association knownasWestside Market Owners Association. The Board permits a groupof employers to join together for the purpose of conducting collective-bargaining negotiations; and the employers constitute a single em- 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer for jurisdictional purposes.Siemons Mailing Service, 122NLRB 81. "In these circumstances the relevant criterion in deter-mining the Board's jurisdiction is . . . the combined operations of allthe Employers" in the multiemployer association.Belleville Employ-ing Printers, 122NLRB 1019.Accordingly, the parties are advised, pursuant to Section 102.103of the Board's Rules and Regulations, Series 8, as follows :1.Although the facts as to the Board's legal jurisdiction are con-troverted, there have been submitted sufficient facts to enable theBoard to advise the parties with respect to whether it would assertjurisdiction.2.The Board would assert jurisdiction over labor disputes involv-ing those Respondents who are in commerce or whose operationsaffect commerce and whose annual gross volume of business is $500,-000 or more.3.The Board would assert jurisdiction over labor disputes involv-ing a multiemployer association or individual members thereof, ifthe total annual volume of gross business of all the members amountedto $500,000 or more and legal jurisdiction existed over the associationof one or more members thereof.MiddletownLumber Company,PetitionerandLocal1477, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO.'Case No. 9-RM-223. January 15, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Theodore K. High, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2(6) and (7) of the Act.'Herein calledLocal 14772At thehearing,Middletown Lumber Company Independent Union and Ohio ValleyDistrict Council;United Brotherhood of Carpenters and Joiners of America,AFL-CIO,126 NLRB No. 28.